Appellant brought this suit to foreclose a vendor's lien on a tract of land claimed by appellees, alleging these facts: That a tract of land fully described in the petition was sold by W.J. Scroggin to Stephen Scroggin, the latter executing a note, set out in the petition, for the purchase money; that W.J. Scroggin assigned such note to the plaintiff; that Stephen Scroggin died, leaving the note unpaid, and plaintiff brought suit against his heirs, naming them, to foreclose his lien, recovered judgment of foreclosure, caused the tract to be duly sold thereunder, and became the purchaser for a price stated, which was credited on the judgment, leaving a balance due; that before the former suit was instituted, the defendants in this suit, with notice of such lien, acquired from Stephen Scroggin some claim to a part of the tract first described, the portion thus claimed by defendants being also minutely described by metes and bounds, and were holding same subject to plaintiff's lien. The prayer was "for a decree foreclosing the lien on the tract of land herein described against defendants for the balance due on said judgment, for an order of sale requiring said land to be sold to satisfy said lien, and for all such other further and general relief as he may be entitled to," etc. *Page 281 
The defendants excepted to this petition (after plaintiff had met other exceptions by trial amendment) on the grounds, first, that the heirs of Stephen Scroggin were necessary parties; second, that it showed no cause of action.
The court sustained these exceptions, and, plaintiff declining to amend, dismissed the petition.
1. All right or claim of the heirs of Stephen Scroggin had been concluded by the former judgment of foreclosure. They had no interest to be affected in the present suit which made it necessary to have them before the court. This was decided in Byers v. Brannon, 19 S.W. Rep., 1093.
2. The second exception above stated was no more than a general demurrer. The petition stated a cause of action. The allegations showed that plaintiff had a lien on the land which he was entitled to have foreclosed, and that his former judgment, though good against the defendants therein, was not a valid foreclosure against the claim set up by the present defendants. All of the facts essential to enable the court to decree such a foreclosure were stated. The prayer for special relief asked for a judgment to which plaintiff was not entitled. The defendants not being in any sense bound by the former judgment, the part of the land which they claim can not be separated from the remainder of the tract and sold to pay the balance due on the judgment, as is apparently sought by the prayer of the petition. The right of the plaintiff is to have the whole tract resold as against the defendants to pay the whole amount of the debt. This is necessary in order that the defendants may enforce any right which they have, unaffected by the other foreclosure.
The prayer for general relief was sufficient to entitle the plaintiff to any relief growing out of the facts alleged, which was not repugnant to that prayed for specially. There being no special exception to the prayer, and the heirs of Stephen Scroggin not being necessary parties, the sustaining of the exceptions and dismissing the cause was erroneous.
Reversed and remanded. *Page 282